UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2279


MICHAEL CORNELIUS,

                Plaintiff – Appellant,

          v.

COLUMBIA, CITY OF, South Carolina,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-02508-CMC)


Submitted:   April 22, 2011                   Decided:   May 5, 2011


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Cornelius, Appellant Pro Se.   William Allen Nickles,
III, Carl Lewis Solomon, GERGEL, NICKLES & SOLOMON, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Cornelius appeals the district court’s orders

adopting       the   recommendations         of       the   magistrate         judge    and

granting       summary    judgment      to   Defendant        in    Cornelius’         civil

action     alleging        retaliation,          in     violation         of    the     Age

Discrimination       in     Employment       Act      of    1967,    as    amended,      29

U.S.C.A. §§ 621-34 (West 2008 & Supp. 2010).                        We have reviewed

the record and find no reversible error.                     Accordingly, we affirm

for the reasons stated by the district court.                              Cornelius v.

Columbia, City of, No. 3:08-cv-02508-CMC (D.S.C. Mar. 26, 2010;

Oct. 27, 2010).            We dispense with oral argument because the

facts    and    legal     contentions     are      adequately       presented     in    the

materials      before     the   court    and       argument    would      not    aid    the

decisional process.

                                                                                 AFFIRMED




                                             2